Citation Nr: 0400819	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  99-04 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disorder, including bronchial asthma (including claimed as 
due to undiagnosed illness).

2.  Entitlement to service connection for a liver disorder 
(including claimed as due to undiagnosed illness).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from February 1986 to 
February 1989 and September 1990 to March 1992 (including 
service from January to May 1991 in Southwest Asia in support 
of Operation Desert Shield/Storm).  Although it appears from 
the record that he may have had a period of inactive duty in 
between those periods of service, no pertinent contentions 
relate to that inactive duty period.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1998 rating 
decision by the Nashville, Tennessee, Regional Office, which, 
in part, denied service connection for a pulmonary disorder, 
including bronchial asthma (including claimed as due to 
undiagnosed illness).  A February 2001 Travel Board hearing 
was held before a Board Member on that appellate issue.  In 
June 2001, the Board remanded the case to the RO for 
additional evidentiary development.  Appellant subsequently 
appealed an April 2002 rating decision by the Winston-Salem, 
North Carolina, Regional Office (RO), which denied service 
connection for a liver disorder (including claimed as due to 
undiagnosed illness).  A May 2003 videoconference hearing was 
held before the undersigned Board Member on the issues 
delineated on the title page of this remand.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center in Washington, DC; and VA will provide 
notice if further action is required on appellant's part.




REMAND

With respect to procedural matters, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), as codified at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2002) became law.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  There have also been final 
regulations promulgated to implement the new law.  This 
change in the law was generally considered to be applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

The Veterans Claims Assistance Act of 2000 requires that VA 
notify the veteran as to which evidence was to be provided by 
the veteran, and which evidence was to be provided by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Although the RO issued appellant a VCAA letter, the July 2001 
VCAA letter in question is deficient.  For example, the VCAA 
letter in question was rather general and cursory, and 
erroneously advised appellant that he needed to submit new 
and material evidence to reopen his claim for service 
connection for asthma when in fact finality was not 
applicable.  Since it does not appear that the RO has 
adequately satisfied the Veterans Claims Assistance Act of 
2000 requirement that VA notify the veteran as to which 
evidence was to be provided by the veteran, and which 
evidence was to be provided by VA, a remand of the case 
appears necessary for procedural due process concerns.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

It also appears that the evidentiary record does not 
currently include any service separation examination report 
for appellant's second period of service, assuming such 
examination was in fact conducted.  Such an examination 
report, if it exists, might be of substantial value from an 
evidentiary standpoint, since it would provide his health 
status at the time of service discharge.  It is unclear 
whether the RO has specifically attempted to obtain such 
examination report, assuming it exists.  

Appellant alleges that shortly after service, he received 
relevant medical treatment at the Fort Irwin Medical Center 
and San Diego Naval Medical Center in California and Loma 
Linda VA Medical Center in San Bernardino, California; and 
that he later sought treatment at Brooklyn, New York and 
Durham, North Carolina VA Medical Centers and at Kaiser 
Permanente.  See, for example, appellant's April 1999 written 
list of healthcare providers.  Additionally, in a June 1995 
written statement, appellant alleged receiving treatment at 
the Manhattan, New York, VA Medical Center.  It does not 
appear that the RO has attempted to obtain any Fort Irwin 
Medical Center and Manhattan, New York, VA Medical Center 
clinical records, although numerous clinical records from 
other healthcare providers were obtained to the extent of 
their apparent availability.  Therefore, the RO should 
attempt to obtain any additional such records, particularly 
any Fort Irwin Medical Center and Manhattan, New York, VA 
Medical Center clinical records, and associate them with the 
claims folders.  

With respect to the pulmonary disability service connection 
appellate issue, appellant alleges that although he had 
childhood asthma, it was not a problem at entry into service; 
that during service, he incurred pneumonia with residual 
pulmonary disability; and that during his Persian Gulf 
service, he was exposed to environmental factors such as 
smoke from oil well fires.  See also a November 1988 in-
service examination medical questionnaire, in which a 
physician's elaboration noted childhood asthma with no 
current problem.  It does not appear that the RO has sought 
any preservice clinical records that might document the 
nature and extent of the alleged childhood asthma.  
Additionally, although a July 2002 VA pulmonary examination 
was conducted, the examiner's opinion as to the etiology of 
appellant's pulmonary disability appeared cursory and 
inadequate; incorrectly stated that clinical findings were 
normal until "recently"; and only addressed whether a 
pulmonary disability (bronchial asthma) was related to his 
Persian Gulf service, without considering all of his service 
other than Persian Gulf duty.  Also, the examiner did not 
address whether any residuals of appellant's 1990 in-service 
pneumonia are in fact manifested, as alleged.  Although a 
February 2002 VA gastrointestinal examination was conducted, 
the examiner stated that the claims file was not available; 
the examination report appeared rather cursory and 
inadequate; and the opinion rendered as to the etiology of a 
liver disorder was so grammatically incorrect as to be 
unintelligible.  

Adequate medical opinions regarding the etiology of 
appellant's claimed disabilities are deemed warranted for the 
Board to equitably decide these appellate issues, and should 
therefore be obtained.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should request the 
service department, the National 
Personnel Records Center (NPRC), or 
any other appropriate organization 
to obtain any additional service 
medical records pertaining to the 
second period of active service, 
particularly any service separation 
examination report.  Additionally, 
any military 
personnel/administrative records 
that might substantiate appellant's 
allegation of exposure to 
environmental agents, such as smoke 
from oil well fires while serving in 
the Southwest Asia theater of 
operations during the Persian Gulf 
War, should be sought.  Any such 
records obtained should be 
associated with the claims folders.  
In the event that records are 
unavailable, this should be noted in 
writing in the claims folders, and 
if feasible, the reason for their 
unavailability should be provided.  

2.  The RO should contact appellant 
and request him to provide any 
additional, relevant medical records 
pertaining to the claimed pulmonary 
and liver disorders that he may have 
in his possession, as well as the 
complete names and addresses of any 
physicians or medical facilities 
which have provided him such 
treatment.  All available, clinical 
records (as distinguished from 
physicians' statements based upon 
recollections of previous treatment) 
of such treatment should be obtained 
from the specified health care 
providers, including, but not 
limited to:  Any health care 
provider(s) that provided him 
relevant treatment prior to service 
(particularly for childhood asthma); 
Fort Irwin Medical Center and San 
Diego Naval Medical Center in 
California; Loma Linda VA Medical 
Center in San Bernardino, 
California; Manhattan and Brooklyn, 
New York, VA Medical Centers; 
Durham, North Carolina, VA Medical 
Center; and Kaiser Permanente.  The 
appellant should be requested to 
sign and submit appropriate consent 
forms to release any private medical 
reports to the VA.  Any records 
obtained should be associated with 
the claims folders. 

3.  The RO should request the 
appellant to provide any relevant 
employment medical records (such as 
any pre-employment 
examination/annual employment 
physical examinations reports, 
particularly any proximate to 
service) that he may have in his 
possession, as well as the complete 
name and address of any employer(s) 
where medical records might be 
available.  Any relevant employment 
medical records should be obtained 
and associated with the claims 
folders.  The appellant should be 
requested to sign and submit 
appropriate consent forms to release 
any such employment medical records 
to the VA.

4.  With respect to the issue of 
entitlement to service connection 
for a pulmonary disorder, including 
bronchial asthma, the RO should 
arrange appropriate VA examination, 
such as a pulmonary examination.  
The examiner should review the 
entire claims folders, examine 
appellant, and render medical 
opinion as to whether it is at least 
as likely as not (i.e., is there at 
least a 50 percent probability) 
regarding the following:  

(a) Is any currently manifested 
pulmonary disorder causally or 
etiologically related to appellant's 
military duty, including periods of 
active service and active service in 
the Persian Gulf?  If any pulmonary 
disorder preexisted military duty, 
did it undergo a permanent increase 
in severity during military duty 
beyond natural progression of 
underlying disease process?  The 
entire claims folders should be 
reviewed by the examiner.  All 
indicated tests and studies should 
be accomplished.  The examiner 
should comment on the clinical 
significance, if any, of appellant's 
1990 in-service pneumonia (i.e., are 
any chronic residuals of that in-
service pneumonia currently 
manifested and, if so, what are 
they?).  The examiner should 
adequately summarize the relevant 
medical history and clinical 
findings, including that contained 
in any military medical records, and 
provide adequate reasons for the 
medical conclusions reached.  

5.  With respect to the issue of 
entitlement to service connection 
for a liver disorder, the RO should 
arrange appropriate VA examination, 
such as a hepatologic examination.  
The examiner should review the 
entire claims folders, examine 
appellant, and render medical 
opinion as to whether it is at least 
as likely as not (i.e., is there at 
least a 50 percent probability) 
regarding the following:  

	(a) Did any liver disorder have 
an in-service onset, or if not 
manifested during service, what is 
its approximate date of onset; (b) 
is any currently manifested liver 
disorder causally or etiologically 
related to a service-connected 
disability (particularly biliary 
dyskinesia, status post laparoscopic 
cholecystectomy, previously 
diagnosed as abdominal pain due to 
an undiagnosed illness); and (c) did 
any service-connected disability 
(particularly biliary dyskinesia, 
status post laparoscopic 
cholecystectomy, previously 
diagnosed as abdominal pain due to 
an undiagnosed illness) aggravate 
the liver disorder?

	The term "aggravate" used 
herein refers to post-service 
aggravation of a non-service-
connected condition by a service-
connected condition, to wit: an 
increase in severity of a non-
service-connected disability (any 
additional impairment of earning 
capacity) attributable to and caused 
by an already service-connected 
condition.  See Allen v. Brown, 7 
Vet. App. 439 (1995).

All indicated tests and studies 
should be accomplished.  The 
examination report should contain an 
adequate medical history and 
clinical findings, and a sufficient 
rationale for any medical 
conclusions.  If these matters 
cannot be medically determined 
without resort to mere conjecture, 
this should be commented upon in the 
report.  If there is no relationship 
between a liver disorder and service 
or any service-connected disability, 
that should also be specifically 
recorded in the claims folders.

6.  The RO must review the claims 
folders and ensure that all VCAA 
notice obligations have been 
satisfied with respect to the 
appellate issues, in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other 
applicable legal precedent.  See 
Quartuccio.  

7.  The RO should review any 
additional evidence and readjudicate 
the issues of entitlement to service 
connection for pulmonary and liver 
disorders, under all appropriate 
statutory and regulatory provisions 
and legal theories.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




